Citation Nr: 1120006
Decision Date: 05/23/11	Archive Date: 06/14/11



Citation Nr: 1120006	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-29 263	)	DATE MAY 23 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for bilateral tinea pedis.

2.  Entitlement to service connection for varicose veins of the right lower extremity.

3.  Entitlement to service connection for varicose veins of the left lower extremity.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was initially before the Board in March 2010, at which time the skin claim was remanded for further development, to include a VA examination.  That VA examination was completed in May 2010.  The case has been returned to the Board at this time for further appellate review.  Therefore, the remand order has been fully complied with, and the Board may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The May 2010 Board decision also denied service connection for varicose veins of the bilateral lower extremities.  Upon the Board's own motion, these claims are addressed in the ORDER TO VACATE.  Such claims are considered vacated, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

The Board notes that it initially decided the Veteran's bilateral lower extremity varicose veins claims in its March 2010 Board decision.  Such claims arise from the completion of a September 2006 substantive appeal, VA Form 9, on which the Veteran indicated that he wished to have a hearing before a Veterans Law Judge.  

The Veteran responded in a September 2006 correspondence that he wished to have a Decision Review Officer (DRO) hearing instead of a hearing before a Veterans Law Judge.  The Veteran had a DRO hearing in November 2006.
However, the issues covered in that DRO hearing were for his claims for asthma and carpel tunnel syndrome that stemmed from a different appeal than that involving the varicose veins.  At no point during the November 2006 DRO hearing were the issues of varicose veins of the bilateral lower extremities discussed, or even identified as an issue in appellate status.  As no correspondence from the Veteran indicates that he wished to withdraw his request for a hearing on the issues of service connection for varicose veins of the bilateral lower extremities, it appears an oversight occurred.  

Accordingly, the Board finds that its prior decision was rendered before a hearing before a VA official-either a DRO or a Veterans Law Judge-occurred on the issues of varicose veins for bilateral lower extremities.  Such constitutes a prejudicial failure to provide a requested personal hearing.  See 38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the appellant was denied due process of law, and the March 2010 Board decision is vacated.  The Board will further discuss these issues in the REMAND section of this decision below.


FINDINGS OF FACT

1.  The Veteran had requested a Board hearing on the issues of entitlement to service connection for varicose veins of the left and right lower extremities; he later requested a hearing with a Decision Review Officer (DRO) instead, which was afforded in November 2006, but the issue of varicose veins was not identified or addressed at that hearing and there is no indication that the Veteran withdrew his request for a hearing on those issues.

2.  The Veteran had treatment for tinea pedis during military service, and is currently diagnosed with bilateral tinea pedis.

3.  While it appears that the Veteran's tinea pedis resolved during military service, the competent evidence of record demonstrates that the Veteran's currently-diagnosed bilateral tinea pedis began in or is due to military service.


CONCLUSIONS OF LAW

1. Vacatur of the Board's March 19, 2010 decision with respect to the claims of service connection for varicose veins of the left and right lower extremities is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2009).

2.  The criteria establishing service connection for bilateral tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for bilateral tinea pedis, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran avers on appeal that his bilateral foot fungus began in and is due to military service.  He indicated in several statements throughout the record that he continues to treat his feet with over-the-counter medications, such as Lamisil, but that those medications do not cure the problem but merely "keep it in check."  The Veteran also indicated that his bilateral foot problems have been ongoing for "many years."

The Veteran underwent a July 1969 enlistment examination, at which time his skin and feet in general were normal and he denied any foot trouble, dermatologic or otherwise.  The Veteran's September 1978 examination demonstrated the same findings, as did examinations in June 1982, February 1986, April 1986, and March 1988.  The reports of medical history from 1978 onward expressly denied any skin diseases.

However, in July 1990, the Veteran was treated for "athlete's foot," which was noted as having a one year history.  He was diagnosed with tinea pedis/athlete's foot at that time, and he was prescribed topical antifungal creams.  In follow-up treatment in September 1990, the tinea pedis was "under excellent control."  The Veteran was again seen in January 1991, at which time a "many year history of athlete's foot" was noted.  He was treating his condition with over-the-counter medications, with some results, as well as having some results with the antifungal cream prescribed to him.  However, his condition had not resolved completely.  The Veteran was noted as having tinea pedis by history.  Subsequent service treatment records did not demonstrate any further treatment for his tinea pedis condition after January 1991.

In reports of medical history dated in October 1991 and April 1993, the Veteran denied any foot trouble.  His separation examination reflected normal findings.  

Post-service, the Veteran underwent a VA general medical examination in June 1994, at which time he did not report any foot problems.  On objective examination, his skin was noted as unremarkable.  Additionally, the wealth of private and VA treatment records dating since the Veteran's discharge from service in 1994 do not demonstrate any treatment for or complaints of athlete's foot or any other bilateral foot disorder.

However, as noted above, the Veteran specifically avers that he has not sought formal treatment for his bilateral foot disorder and that he merely treats himself with over-the-counter medications, such as Lamisil.

After remand in March 2010, the Veteran underwent a VA examination in May 2010.  The VA examiner noted the above treatment in service for athlete's foot, and specifically noted a diagnosis in service of tinea pedis.  After examination of the Veteran, the VA examiner diagnosed him with bilateral tinea pedis (fungal infection of both feet).  He noted the Veteran's reports of continued chronic fungal infections of both feet over the years, during which time he used topical over-the-counter antifungal cream to treat his disorder.  After his review of the claims file and the medical literature, the VA examiner concluded that the Veteran's current bilateral tinea pedis was "at least as likely as not" due to military service.

Again, the Veteran is currently diagnosed with bilateral tinea pedis, the same disorder diagnosed during military service.  Thus, he meets the first and second elements required for service connection.  Moreover, while it appears that the Veteran's tinea pedis resolved almost completely in military service, his competent and credible lay statements indicate that such has intermittently reoccurred since discharge from service.  He indicated that he never seeks treatment for those recurrences, however, and merely treats himself with over-the-counter topical antifungal creams.  He is competent to report his observable skin symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his assertions have been consistent over time and he is found to be credible here.  Indeed, 
the January 1991 in-service treatment record corroborates the Veteran's lay statements that his over-the-counter treatments have some results, though it does not appear to completely resolve the Veteran's tinea pedis.  

Moreover, the competent clinical evidence of record, including the VA examiner's opinion, supports a finding that the Veteran's current bilateral tinea pedis began in service and is due to such service.  This was the specific conclusion of the VA examiner in his May 2010 opinion.  As that opinion was reached following a review of the record and after a physical examination of the Veteran, it is found to be highly probative.  Moreover, no other medical evidence of record refutes that opinion.  

Accordingly, the Board finds that the Veteran's currently-diagnosed bilateral tinea pedis is due to or caused by his military service.  Therefore, an award of service connection for bilateral tinea pedis is warranted on the evidence of record.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The Board's March 19, 2010, denial of service connection for varicose veins of the left and right lower extremities is vacated.

Service connection for bilateral tinea pedis is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the ORDER TO VACATE, the Veteran previously indicated in his September 2006 substantive appeal that he wished to have a hearing before a Veterans Law Judge.  The Veteran's varicose vein issues were two of the issues on which appeal was completed by VA's timely receipt of that substantive appeal form.  He later expressed a desire for a DRO hearing in lieu of a Board hearing, and such was conducted in November 2006.  However, that DRO hearing did not address, or even acknowledge a perfected issue of service connection for varicose veins, nor has the Veteran withdrawn his request for a hearing on those issues.  

Consequently, a new Board hearing should be scheduled.  As it is the RO which conducts scheduling of such hearings, the case must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by video conference or in person at the RO, whichever affords the earliest opportunity, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1010440	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for varicose veins, 
left lower extremity.

3.  Entitlement to service connection for varicose veins, 
right lower extremity.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran had active service from January 1970 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The issue of entitlement to service connection for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Varicose veins of either lower extremity were not manifested 
during service or within the first postservice year, and are 
not otherwise related to such service.


CONCLUSIONS OF LAW

1.  Service connection for varicose veins of the left lower 
extremity is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for varicose veins of the right lower 
extremity is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


						




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in February 2005 and March 2006 
letters and the claim was readjudicated in an October 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim for service connection for varicose 
veins at this time.

Service Connection- Varicose Veins

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran contends that he has varicose veins of both lower 
extremities that began during service.  The service treatment 
records do not show any complaints or findings related to 
varicose veins.  The service separation examination noted 
normal examination of the vascular system (including 
varicosities).  

Regarding the post-service record, VA examination report 
dated in June 1994 included the notation "varicose veins: 
none."

In an August 1996 treatment record, the Veteran reported a 
"long history of spider veins."  Varicose veins were 
diagnosed.  A November 1998 treatment record noted numerous 
superficial 2-3 millimeter vessels on both lower extremities.  
These were described as varicose veins.  There are multiple 
treatment records showing treatment for varicose veins from 
1999 through 2007.  VA examination in February 2008 showed 
minimal varicose veins bilaterally.

As described above, there is medical evidence of a current 
disability.  However, the record contains no medical evidence 
demonstrating that varicose veins were present in service or 
are otherwise related to service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465 (1994).  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is 
claiming continuous varicose vein symptomatology since active 
service, he is not found to be credible.  Indeed, the service 
treatment records show no findings or complaints related to 
varicose veins, and the service separation examination 
explicitly noted an absence of varicosities.  Moreover, 
following separation from active service, a June 1994 VA 
examination report that included the notation "varicose 
veins: none."  

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  

Moreover, no medical professional has opined that the current 
bilateral varicosities were causally related to service.  
Furthermore, to the extent that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances involving only observable symptoms, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

For the foregoing reasons, the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has 
varicose veins that began during service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Service connection for varicose veins, left lower extremity, 
is denied.

Service connection for varicose veins, right lower extremity, 
is denied.


REMAND

The Veteran contends that he has current tinea pedis that 
began during service.  He contends that he continues to use 
over the counter antifungal medications to treat his tinea 
pedis.  

The service treatment records show that the Veteran was 
treated for tinea pedis in July 1990.  In September 1990, his 
tinea pedis was described as "under excellent control," and 
he was to continue topical antifungals.  A January 1991 
record noted that the tinea pedis had not resolved 
completely; there was fine scaling noted in the bilateral 5th 
interdigital space.  The impression was tinea pedis by 
history.  The service separation examination noted normal 
feet.

A postservice treatment record dated in November 1995 noted 
dry, scaly interdigital areas of the feet.  Tinea pedis was 
assessed.  

The record demonstrates that the Veteran was treated for 
tinea pedis during and after his period of service, and he 
reports current symptoms.  He has not been provided with a VA 
examination to specifically determine whether he has current 
tinea pedis of either foot and, if so, whether any current 
disability is related to the in-service findings.

The Board also notes that VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current nature and likely etiology of any 
tinea pedis.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should state whether the Veteran 
has tinea pedis or other skin disorder of 
either foot.  If a skin disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current tinea 
pedis or other skin disorder had its 
onset or is otherwise related to the in-
service findings noted above.  The 
examiner should provide complete 
rationale for all conclusions reached.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative. 

2.  Review the expanded record and 
determine if service connection is 
warranted for tinea pedis.  If the claim 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


